Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent L. Stewart on 3/25/2021.

The application has been amended as follows: 
The claim version below replaces all previous claim versions:
(Canceled)

2. (Currently Amended) A phytosanitary composition comprising, as active principle, a combination of ingredients comprising an extract of palm, an extract of bamboo, an extract of an aquatic plant, an extract of tropical tree, milk, feather and urine and/or earthworm excrements, said ingredients having undergone fermentation, wherein, after fermentation, the extract of palm contains lipoic acids, the extract of bamboo contains at least one antibiotic molecule and/or one insecticidal molecule, the extract of aquatic plant contains probiotics and enzymes, and the extract of tropical tree contains enzymes.

3. (Canceled)

4. (Canceled)

5. (Previously Presented) The phytosanitary composition of claim 2, wherein the tropical tree is chosen from meranti, jati, merbau, bengkirai, teak, mengkulang, merawang, batu and jyatok.

6. (Canceled)

7. (Canceled)

8. (Currently Amended) The phytosanitary composition of claim 2, wherein the aquatic plant is chosen from lenticules, algae, floating-leaved plants, submergent plants, emergent plants, lotus, and exotic aquatic plants.

9. (Currently Amended) The phytosanitary composition of claim 2, wherein the phytosanitary composition is in liquid form and optionally comprises a solid portion.

10. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of the extract of palm ranges from 35 to 39 g for one liter of the combination.

11. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of the extract of bamboo ranges from 24 to 28 g for one liter of the combination.

12. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of the extract of aquatic plant ranges from 16 to 20 g for one liter of the combination.

13. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of the extract of tropical tree ranges from 15 to 19 g for one liter of the combination.

14. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of milk ranges from 14 to 18 g for one liter of the combination.

15. (Previously Presented) The phytosanitary composition of claim 2, wherein the feather mass ranges from 16 to 20 g for one liter of the combination.

16. (Previously Presented) The phytosanitary composition of claim 2, wherein the mass of urine and/or earthworm excrements ranges from 80 to 200 ml for one liter of the combination.

17. (Previously Presented) A phytosanitary composition comprising, as active principle, a combination of ingredients comprising an extract of palm, an extract of bamboo, an extract of an aquatic plant, an extract of tropical tree, milk, feather and urine and/or earthworm excrements, said ingredients having undergone fermentation wherein, for one liter of this combination, it comprises from 37.5 to 38.5 g of the extract of palm, from 26 to 27 g of the extract of bamboo, from 17 to 18.5 g of the extract of aquatic plant, from 15 to 16.5 g of the extract of tropical tree, from 15 to 16.5 g of milk, from 17.5 to 19 g of feather, and from 90 to 100 ml of urine and/or earthworm excrements.

18. (Cancelled) 

19. (Currently Amended) The phytosanitary composition according to claim 17, wherein the phytosanitary composition contains only the liquid portion of said combination.

20. (Canceled)

21. (Withdrawn – Currently Amended) A method for preparing a phytosanitary composition according to claim 2, comprising the following steps:
35 to 39 g of extract of palm are mixed with 15 to 19 g of extract of tropical tree and the mixture is fermented from 4 to 8 days;
then, under stirring, 24 to 28 g of extract of bamboo are added while mixing and the mixture is fermented from 2 to 6 days;
then, under stirring, 16 to 20 g of extract of aquatic plant are added while mixing and the mixture is fermented from 3 to 7 days;
then, under stirring, 14 to 18 g of milk are added while mixing and the mixture is fermented from 3 to 7 days;
then, under stirring, 16 to 20 g of feather are added while mixing and the mixture is fermented from 2 to 6 days;
then, under stirring, 100 ml of a mixture of urine and earthworm excrements are added; 
then the mixture is fermented from 30 to 45 days;
then the volume is made up to one liter; and 
the liquid portion is recovered.

22. (Cancelled) 

23. (Previously Presented) The phytosanitary composition of claim 17, wherein the tropical tree is chosen from meranti, jati, merbau, bengkirai, teak, mengkulang, merawang, batu and jyatok.

24.  (Currently Amended) The phytosanitary composition of claim 17, wherein the aquatic plant is chosen from lenticules, algae, floating-leaved plants, submergent plants, emergent plants, lotus, and exotic aquatic plants.

25. (New) The method of claim 21, wherein the volume is made up to one liter with water.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 2, the prior art does not teach an instant single composition wherein the palm extract comprises lipoic acids plus the bamboo extract comprises antibiotic or insecticide plus the aquatic plant extract comprises probiotics and enzymes plus the tropical tree extract comprises enzymes. With respect to claim 17, the prior art does not teach or suggest a single composition amounts comprising from 37.5 to 38.5 g of the extract of palm plus from 26 to 27 g of the extract of bamboo plus from 17 to 18.5 g of the extract of aquatic plant plus from 15 to 16.5 g of the extract of tropical tree plus from 15 to 16.5 g of milk plus from 17.5 to 19 g of feather and plus from 90 to 100 ml of urine and/or earthworm excrements..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2,5,8-17,19,21,23-25 are allowable. Claim 21, previously withdrawn from consideration as a result of a restriction requirement, has all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 05/15/2020, is hereby withdrawn and claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALTON N PRYOR/           Primary Examiner, Art Unit 1616